UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KAREEM NISBETT, individually and on behalf of :

all other persons similarly situated,
Plaintiff,
-against-

MARMARA MANHATTAN HOSPITALITY
MANAGEMENT CO.,, INC.,

Defendant.

GEORGE B. DANIELS, United States District Judge:

 

 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILG
DOC #

DATE FILED: -

 

ORDER

19 Civ. 10687 (GBD)

This Court having been advised that the parties have reached a settlement in principle, the

Clerk of the Court is hereby ORDERED to close the above-captioned action, without prejudice to

restoring the action to this Court’s calendar if an application to restore is made within thirty (30)

days of this Order.

Dated: New York, New York
December 17, 2019

SO ORDERED.

Yrogy. B Donnas

 

B. DANIELS
Fed tates District Judge
